ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Time Engineering and Construction Co., Ltd.      )     ASBCA Nos. 58510, 58511, 58771
                                                 )                59019,59245
                                                 )
Under Contract No. W91QVN-04-D-0047              )

APPEARANCE FOR THE APPELLANT:                          Yong Eui Song, Esq.
                                                        Chun Jin Law Offices
                                                        Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       CPT Cali Y. Kim, JA
                                                        Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within
90 days of the date of this Order.

       Dated: 16 September 2015



                                                     O~SON
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58510, 58511, 58771, 59019 and
59245, Appeals of Time Engineering and Construction Co., Ltd., rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2